Citation Nr: 1629675	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-00 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for traumatic arthritis of the right knee, rated 10 percent disabling.  

2.  Entitlement to an increased rating for degenerative arthritis of the left knee, status post (SP) synovectomy, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from December 1991 to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In pertinent part, a May 1996 rating decision granted service connection for bilateral knee injuries which was assigned an initial 10 percent evaluation.  The disorder was recharacterized by an October 2000 rating decision as bilateral knee arthritis but the 10 percent evaluation was confirmed and continued.  The February 2009 rating decision which is appealed also confirmed and continued the 10 percent rating for arthritic changes of both knees.  

A September 2009 rating decision separately assigned a 10 percent rating for traumatic arthritis of the right knee and separately rated degenerative arthritis of the left knee, SP synovectomy, which was assigned a temporary total rating that was followed, upon expiration, by a 10 percent schedular rating.  

An April 2012 rating decision granted a separate 10 percent rating for instability of the left knee.  The Veteran and his representative have not filed a Notice of Disagreement (NOD) with this initial 10 percent rating or the effective date and, as such, those matters are not before the Board.  

A July 2012 rating decision granted service connection for a scar of the left knee which was assigned an initial noncompensable rating and also granted service connection for depressive and anxiety disorders, not otherwise specified (NOS), with alcohol abuse, which was assigned an initial 70 percent rating.  The Veteran and his representative have not filed an NOD with these initial ratings or the effective dates and, as such, those matters are not before the Board.  

Lastly, in the Veteran's VA Form 9 he requested the opportunity to testify before a Veterans Law Judge at the RO.  However, in September 2012 he withdrew his request for a travel Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  It was noted that "[i]f for some reason the examiner [was] unable to conduct the required testing or conclude[d] that the required testing is not necessary in this case, he or she should clearly explain why that is so."  Correia, No. 13-3238, slip op. at 15 (U.S. Vet. App. July 5, 2016).  

Moreover, it was noted in Correia, No. 13-3238, slip op. at 15, footnote 9 (U.S. Vet. App. July 5, 2016) that both of that particular veteran's knees were damaged and so it was not possible to test the opposite undamaged joint, as instructed in 38 C.F.R. § 4.59.  Here, the Veteran is service-connected for disabilities of both knees and, as such, a comparison of either knee with an undamaged knee will not be possible.  

In this case the Veteran was afforded VA rating examinations in January 2009, April 2010, March and December 2011, and January 2012.  However, the examination reports do not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to determine the severity of his service-connected arthritis of each knee, including the residuals of a synovectomy of the left knee. 

The examiner should, if possible, record the results of range of motion testing for pain on both (a) active and (b) passive motion and (c) in weight-bearing and (d) nonweight-bearing, as well as (e) the necessary findings to evaluate functional loss during flare-ups and if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examination should include any tests or studies deemed necessary for an accurate assessment.  If needed, X-rays should be performed.  

The electronic claims folder and medical records should be made available to the examiner for review before the examination.  

The examiner should record the range of passive motion of each knee, and describe the limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion.  

The examiner should record the range of active motion of each knee, and describe the limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion.

The examiner should record the range of motion of each knee in weight-bearing, and describe the limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion.  

The examiner should record the range of motion of each knee while nonweight-bearing, and describe the limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion.  

The examiner should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

If for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

In addition, the examiner should provide an opinion on the degree of any functional loss likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

2.  Thereafter, the RO should readjudicate the claims.  If the claims remain denied, issue the Veteran and his representative the appropriate Supplemental Statement of the Case (SSOC) and afford them the opportunity to respond, at their option. 

Then return the case to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

